ORDER REOPENING JURISDICTION
This matter was referred to the Land and Titles Division from the Territorial Registrar’s Office following claimant Lele and Teofilo Mageos’ (the “Mageos”) attempts to separate a proposed structure from *241certain Tufaga family land. The senior matai, Tufaga Sapati (“Tufaga”), has sided with the objector, Vaatau Tufaga Neria (“Neria”) taking the position that the separation agreement presented by the Mageos for his . signature was in fact obtained through the deceit of Lele Mageo. Tufaga seeks eviction of the Mageos.
The matter has gone to trial. However, it was only on final written arguments, given after the evidentiary hearing, that the Mageos have attempted to inject the issue of jurisdiction, arguing that a claimed leasehold from Tufaga to the Mageos should have been put before the Secretary of Samoan Affairs at the A.S.C.A. § 43.0302 hearings held in this matter. Because final arguments in this matter were directed to be in writing and filed simultaneously, and since the issue of jurisdiction was never before raised on the pleadings or by pretrial motion, neither Tufaga nor Neria have therefore had the opportunity to address jurisdiction.
 Under A.S.C.A. § 3.0242, we have the procedural flexibility “to act in each case in such manner as [the court] considers to be most consistent with natural justice and convenience.” We deemed it consistent with the principles of natural justice and convenience that both Tufaga and Neria be afforded the opportunity to be heard on this issue. Moreover, the Territorial Registrar was off-island at the time of trial and the court had reserved the option of keeping the record open to call the Registrar upon her return to the Territory. The court did not invoke this option at the close of the parties’ evidence. However, in light of the jurisdiction issue now raised by the claimants at the close of final arguments, we deem it necessary to reopen the record on the issue of the claimed leasehold estate.
Accordingly, we order the following: (1) Tufaga and Neria shall have 20 days to brief the court on the issue of jurisdiction raised by the Mageos on final arguments. (2) The Territorial Registrar is ordered to appear before this court on April 16, 2004, to testify in the above-entitled matter; and to bring with her all records in her office pertaining to the Lease between Tufaga and the Mageos, pertaining to land “Lalolama,” recorded in LA-02 at page 79; together with any and all records, minutes, or transcriptions of proceedings before the Land Commission on the said leasehold; as well as any and all documented recommendations, transmission letter(s) to the Governor on the said leasehold.
It is so ordered.